 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelgado also testified to a conversation he had with Lee Barker, president oftheUnion, about a month after the charge was filed. His testimony with respectto this conversation was as follows:He [Barker] said, "Ernie, how come you got a complaint against Joe?"Isaid,"What you mean, how come, when he stop my job just fornothing, and I was going to be the steward up there in that job?"He says, "Oh, forget all about it, and we can send you to work any place.If you drop the charge, I send you to a job."I say, "I am not going to drop the charge. I don't care if I lose or win.Don't talk to me more about this complaint, because I am not going to throwthe charge out," I told him.Coney testified that he "probably did ask" Delgado to drop the charge againsttheRespondents, but categorically denied that he offered him a job or employ-ment.He further testified that he remembered giving Delgado his card with hisphone number which was unlisted, but that it was at a time when Delgado was ashop steward, that "it might have been a year before this case come up." Barkerdenied that he had any conversation with Delgado about the charge and that hepromised Delgado a job if he would drop the charge.There is no objective evidence which would tend to support Delgado's testimonyor discredit that of Coney and Barker.8 All three were interested parties, Delgadoas the Charging Party, and Barker and Coney as officials of the Union. Inasmuchas the General Counsel has the burden of proof, it is concluded that he has notproved by a preponderance of the evidence the allegation in paragraph 13 of thecomplaint that Respondent Union unlawfully promised Delgado employment ifhe would withdraw the charge he filed in this proceeding.On the basis of the foregoingfindingsof factand upon theentire record in thecase, I make the following:CONCLUSIONS OF LAW1.The General Counsel has failed to prove by a preponderance of the evidencethe allegation that Respondents violated Section 8(b)(2) and (1)(A) of the Actby causing HRH to discharge Delgado.2.The General Counsel has failed to prove by a preponderance of the evidencethe allegation that Respondent Union violated Section 8(b)(1)(A) of the Act byunlawfully promising Delgado employment if he would withdraw the charge hefiled in this proceeding.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.9Whilethe record discloses that Delgado was not dispatched to a job by RespondentUnion after his dischargeby HRHuntil October 28. 19G5, there Is no showing that hewould have been entitled to have been dispatched prior thereto.There is no contention, norwas it alleged,that Respondent Union discriminatorily failed to dispatch him earlier.Further, there is no showing that he was not due to be dispatched on October 28.MontgomeryWard &Company, Inc.andTruck Drivers, OilDrivers,Filling Station and Platform Workers, Local 705, I.B.of T. Case13-CA-7470.December 21, 1966DECISION AND ORDEROn September 9, 1966, Trial Examiner Charles W. Schneiderissued his Decision in the above-entitled proceeding, finding that theRespondent had engaged in and vas engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial162 NLRB No. 27. MONTGOMERY WARD & CO.295Examiner's Decision. In so doing, the Trial Examiner granted theGeneral Counsel's Motion for Summary Judgment, after duly con-sidering the Respondent's contentions in response to an Order ToShow Cause why the motion should not be granted. The Respondenthas now filed exceptions to the Trial Examiner's Decision and a briefin support of exceptions, the General Counsel has filed an answeringbrief, and the Charging Party has filed a brief in support of the saidTrial Examiner's Decision.Pursuant to the provisions of 'Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Jenkins, and Zagoria].The Board has considered the entire record in this case, includingthe Trial Examiner's Decision, the exceptions, and briefs, and herebyadopts the Trial Examiner's recommendations and his conclusionthat all material issues have been decided by the Board in the decer-tification proceeding, Case 13-RD-673, or are admitted, and there-fore there are no matters requiring a hearing.'[The Board adopted the Trial Examiner's Recommended Order.]1 The Respondent's request for oral argument is denied as the pleadings herein adequatelyset forth the positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge of unfair labor practices filed on May 26,1966,by TruckDrivers, Oil Drivers,Filling Station and Platform Workers,Local 705,I.B. of T.,theUnion,againstMontgomery Ward & Company,Inc.,Chicago,Illinois, theRespondent,theGeneral Counsel of the Board caused his complaint and noticeof hearing to be issued on July 1, 1966, alleging the commission of unfair laborpractices by the Respondent in violation of Section 8(a)(1) and (5) of the Act.On July 8, 1966,the 'Respondent duly filed its answer in which it admitted cer-tain allegations of the complaint and denied others, including a denial of the com-mission of unfair labor practices.-On July.15, 1966,'counsel for the General Counsel filed a Motion for SummaryJudgment,supported by documents,and containing a request that official notice betaken of the Board's decision in the case ofMontgomery Ward and Vincent J. Fra-gasso,Case 13-RD-673.Official notice is taken of the entire RD proceeding.'Upon an Order To Show Cause issued by Trial Examiner Charles W. Schneideras to whether the Motion for Summary Judgment should be granted the parties filedresponses,supported in the case of the Respondent by affidavits and other docu-ments, which I have considered.THE ISSUESBroadly stated,the basic issue is the extent of the duty of an employer who hasvoluntarily recognized a union on the basis of a showing by signed designationcards that the union represents a majority of the employees in an appropriate unit,1The Board's decision,unpublished,dated June 16, 1966,ispartially reported at 62LRRM 1641 The Board's findings and conclusions in that proceeding are a predicate forthe Motion for Summary Judgment and the Respondent's opposition thereto Disposition ofquestions posed by the parties herein require consideration of issues raised in the RD caseFor those reasons official notice is taken of the entire RD proceeding See also Section9(d) of the Act. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDto continue that recognition when the union's majority status is shortly thereafterlost without fault of the employer, or is seriously challenged by employees, beforethe negotiation of a collective-bargaining contract.More specifically, the issue before me on the pending motion is whether thereare any material unresolved issues of fact requiring an evidential hearing.THE FACTS2Among other enterprises the Respondent operates a group of auto service sta-tions or centers at various locations in the Chicago, Illinois, area, among themone at 77 Old Orchard Road, Skokie, Illinois-the only location involved in theinstant proceeding.On January 3, 1966,in the course of an organizing campaignby theTeamstersUnion among the employees at these service centers, Local 705 filed a chargealleging that the Respondent had committed unfair labor practices at four servicecenters, includingthat at Old Orchard, or Skokie.3Some days thereafter a unionrepresentative informed a representative of the Respondent that union adherentswere being discharged;the union representatives threatened to picket the auto cen-ters unless the Respondent agreed to recognize the Union.On January 11, 1966,a meeting was held between representatives of the Unionand of the Respondent. In response to the Union's demand for recognition theRespondent's representatives questioned the appropriateness of the unit requestedby the Union and suggested that the Union file a petition with the Board forcertification.The union representatives declined that suggestion, stating that dis-charges of union adherents had intimidated employees, and that unless recognitionwas extended picketing would be instituted. The Respondent's representatives deniedthe commission of unfair labor practices. However, after some further discussionthe parties agreed to separate appropriate units for each center and the Respond-ent agreed to recognize the Union if a check of current designation cards disclosedthat the Union represented a majority of the employees.Pursuant to this accord, the Union, on or about January 17, 1966, submitted totheRespondent signed authorization cards from a majority of approximately 28employees in the Old Orchard unit. Concurrently with its submission of cards tothe Respondent the Union filed a request with the Regional Director for withdrawalof its unfair labor practice charge of January 3.The Respondent checked the signatures on the authorization cards against pay-roll records. Based upon this showing, on or about February 11, 1966, the Respond-ent executed and forwarded to the Union a recognition agreement in which theRespondent recognized the Union as the sole and exclusive bargaining agent of itstimecard employees at the Old Orchard location with certain exclusions describedhereinafter.4Vincent J.Fragasso is an employee of the Respondent in the appropriate unit.According to Fragasso's affidavit attached to the Respondent's response to theMotion for Summary Judgment,after learning of the recognition on February 11,he spent the weekend securing signatures of employees to a petition in oppositionto the Union;securing,as he remembers,the signatures of "15 or 16 men"-morethan a majority of the approximately 28 employees in the unit.On the following2Unless otherwise specified the factual findings herein are taken from admissions in thepleadings, from material submitted by the parties in connection with the Motion for Sum-mary Judgment,and the proceedings in theMontgomery Ward and Vincent Fragassocase,Case 13-RD-673.3This charge alleged violations of Section 8(a)(1) and (3) of the Act by a "com-prehensive scheme" of the Respondent to prevent employees at the four centers, includingOld Orchard, from joining or assisting the Union, ". . . including but not limited to," thedischarge of several employees at two of the centers (Evergreen Park and Harvey), andby threats of discharge at two centers (Evergreen Park and Sandhurst). No specific in-cidents were alleged at the Old Orchard location. The Respondent deems this a materialor controlling fact In my view it is not.*The agreement was signed on behalf of the Respondent by Richard C Scheidt, the Re-spondent's labor relations director Though there is a line for signature by the Union,there is no union signatory The Union did not return a signed copy to the Respondent.Since the agreement does not call for any action by the Union, the Union's failure to signthe document or to return a copy to the Respondent does not appear to be significant Inany event the Union's subsequent actions (related hereafter) indicates its acceptance of theagreement. MONTGOMERY WARD& CO.297Monday, February 14, 1966, Fragasso filed a formal decertification petition withthe Regional Director asserting that the Union was no longer the majority repre-sentative.This is Case 13-RD-673.On or about the same day, February 14, or on or about June 22, 1966, or both,theUnion requested the Respondent to bargain. The Respondent declined tobargain.5On March 3, 1966, pursuant to Section 9(c) of the Act, a hearing was heldbefore a Hearing Officer of the Board with respect to the decertification petition.The Respondent, the Union, and Petitioner Fragasso appeared, either by counsel,representatives, orpro se,and were afforded full opportunity to present- evidence.At this hearing the Union contended that the petition for decertification shouldbe dismissed, on the ground that at the meeting of January 11 between the Unionand the Respondent, agreement was reached for union recognition on the basisheretofore stated, in connection with the withdrawal of the unfair labor practicecharges. The Union submitted uncontradicted testimony in support of those factualallegations. The Respondent offered no evidence. On this factual premise the Unioncontended before the Hearing Officer that where union recognition was accordedin the settlement of unfair labor practice charges, Board law entitled the Union toa reasonable time in which to negotiate a contract, thus requiring dismissal of thedecertification petition as untimely.Thereafter, onMarch 21, 1966, the Regional Director, rejecting the Union'scontentions,issued a Decision directing an election upon the decertification petition.The Unionthen filed a motion for reconsideration,based on an intervening decisionof the Board in the case ofKeller Plastics Eastern, Inc.,157 NLRB 583. TheRegional Director thereupon vacated his Decision and Direction of Election andtransferred the case to the Board for determination.On June 16,1966, the Board handed down its Decision and Order, in Case13-RD-673 in which it dismissed the decertification petition. The Board said, inpart:The Union contends that it attained bargaining rights under a private settle-ment of unfair labor practices, and that it should be accorded a reasonabletime in which to bargain, similar to that which the Board has granted inKeller Plastics,and inUniversal Gear Services Corp.,157 NLRB 1169. TheEmployer has filed no brief, nor has the Petitioner.In the interest of encouraging settlement of unfair labor practices andachieving stability in bargaining relationships, we think that the bargainingstatus here accorded the Union should be given a reasonable chance to succeed.We note that the Union withdrew its unfair labor practice charge and estab-lished its majority to the satisfaction of the Employer. It cannot be said thatthe 3 days which then ensued before the filing of the decertification petitionwas a reasonable period of time in which to negotiate a contract. Accordingly,we shall dismiss the petition.In theKeller PlasticsandUniversal Gearcases, referred to in the RD decision, theBoard held, in sum, that a bargaining representative status acquired as a result ofvoluntary recognition upon a valid showing of majority is entitled to a protectedstatus for a reasonable period of time, somewhat similar to the protected statusresulting from Board certifications, Board remedial orders in unfair labor practice5 The Respondent denies that the Union made a request to bargain before June 22 Thecomplaint alleges in paragraph 9 that,Since on or about February 14, 1966, and continuing to date, particularly on or aboutJune 22, 1966, the Union has requested, and is requesting, Respondent to bargaincollectively . . . .The Respondent's answer denies the allegation that the Union requested bargaining"prior to June 22, 1966" ; otherwise it admits the allegations of the paragraph. The com-plaint further alleges (paragraph 10) that,Since on or about February 14, 1966, and continuing to date, particularly on orabout June 24, 1966, the Respondent has failed and refused, and continues to failand refuse, to meet, negotiate, discuss and/or to bargain in good faith with theUnion as the exclusive representative of all the employees in the unit . . . .The answer, admits this allegation of the complaint, stating in justification theieof thefiling of the decertification petition and the asserted question concerning representationraised thereby. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases, and settlement agreements.In such cases an intervening loss of numericalmajority is immaterial.In the meantime,on May 26, 1966,the Union filed the instant charge of refusalto bargain,on which on July 1,1966,the General Counsel issued the pending com-plaint.The Respondent'sanswer,duly filed,admits all essential factual allegationsof the complaint except,as noted in footnote5, supra,that the Respondent deniesthat the Union made any request to bargain prior to June 22. The answer alsodenies the Union's representative status and the commission of unfair labor prac-tices.As an affirmative defense the Respondent's answer states that:its refusal to bargain.was based upon the question of represen-tation posed by the pending of said decertification petition and the fact that amajority of the employees indicated thereby that they did not in fact, desirethe union to [represent] them.The General Counsel thereafter filed his Motion for Summary Judgment on theground that there are no genuine issues of material fact, and that the allegationsof the complaint are established on the record as a matter of law.Ruling on the Motion for Summary JudgmentAs wehave seen,in the representation case the Board dismissed the petition todecertify the Union,stating, on the basis of its decisions in theKeller PlasticsandUniversal Gearcases,supra,that the bargaining status accorded the Union by theRespondent should be given a reasonable chance to succeed,and that the 3 dayswhich intervened between the date of the Respondent's recognition of the Unionand the filing of the decertification petition was not a reasonable period of time inwhich tonegotiate a contract.In its response to the Motion for Summary Judgment the Respondent opposesthe motion,and contends that it is entitled to a factual hearing to establish materialfacts.The facts which the Respondent would thus establish are stated by theRespondent to be the following:(1)That theUnion is not the representative of the employees.(2) That therefusal to bargain was in good faith.(3)That there was no agreement to recognize the Union as part of or in returnfor a private settlement or withdrawal of the unfair labor practice charges.The Respondent contends that the Board's decision in the representation case wasexpressly based on the Union's assertion that there had been such a private settle-ment.Attachedto the Respondent's response to the Motion for Summary Judgmentare affidavits of two officials of the Respondent to the effect that the agreementconcerning the card check was not related to, and not in consideration of, with-drawal of the charges.The Union'sRepresentative StatusWhether the Union is the legal collective-bargaining representative of the employ-ees in the appropriate unit, and whether the Respondent is required to bargainwith it as such,was necessarily decided by the Board in the representation proceed-ing.Thus, Section 9(c) (1) of the Act provides,inter alia,that the Board shalldirect an election upon a representation petition(including a decertification peti-tion),if the Board finds that a question of representation exists.6The Board found here that no question concerning representation existed. TheRespondent'sassertion that the Union is not the representative of the employees istherefore contrary to the Board's determination arrived at after hearing on theissue, and constitutes an attempt to relitigate here the correctness of the Board'saction.This may not be done before me.Relitigation of Issues Previously DecidedIn the absence of newly discovered or previously unavailable evidence,issueswhich were decided or could have been raised in a related representation case maye Section 9(c) (1) provides, in part, that after the filing of such a petition,...the Board shall investigate such petition and if it has reasonable cause tobelieve that a question of representation affecting commerce exists shall provide foran appropriate hearing upon due notice....If the Board finds upon the record ofsuch hearing that such a question of representation exists, it shall direct an electionby secret ballot and shall certify the results thereof. MONTGOMERY WARD & CO.299not be relitigated in an unfair labor practice proceeding based upon the Board'sorder in the representation matter.Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146;United States Rubber Company,155 NLRB 1298;Producers Inc.,133NLRB 701,704; Acme Industrial Products, Incorporated,158NLRB 180;cf.Sagamore Shirt Company (Amalgamated Clothing Workers),365 F.2d 898(C.A.D.C.). As the Board said in theProducerscase:It is the policy of the Board not to allow a party to relitigate in a complaintproceeding such as this one the legal effect of matters which the party hasalready litigated and the Board has decided in a prior representationproceeding.This is not to say that the Respondent is precluded from testing the validity ofthe Board's conclusions. This it may do in an enforcement or review action beforethe Circuit Court of Appeals in the event the Boardissues anorder in this com-plaint proceeding requiring the Respondent to bargain with the Union. The recordmade before the Board here and in the RD proceeding will be before the court forevaluation. See Section 9(d) of the Act. The Respondent may also request theBoard to reconsider and review its determination in the representation case-eitherindependently or in connection with any exceptions which may be filed to thisDecision.However, at the present stage of the proceedings, the findings and dis-positionmade by the Board in Case 13-RD-673, are the law of the case and arebinding on me.The Alleged PrivateSettlementThe foregoing comment wouldbe true even if the Respondent were correct initsassertionthat theBoard"expressly based its Decision"on acceptance of theUnion's contention thatrecognitionwas part ofa "private settlement of unfairlabor practices." (Response p. 3.) For if the Board so found it would not be withinmy province to find to the contrary. However,Ido not construe the Board'sdecision as apparently the Respondent does.In the first place, such a reservation by the Board would not seem to be consistentwith theKeller PlasticsandUniversal Gearcases, cited by the Board as authorityin the RD decision. Neither case involved the settlement or withdrawal of unfairlabor practice charges in connection with the recognition?Secondly, I do not understand the Board's language in the RD decision to implythat the existence of an agreement for settlement of the unfair labor charges wasan essential predicate of the decision. True, the Board adverted to the Union's asser-tion as to a private settlement of the charges, but this does not make agreementtherefor a prerequisite of the decision. As I interpret its action, the Board was doingnomore than acknowledging the Union's argument. The Board's purpose, asreflected in the RD decision, is to encourage amicable resolution of unfair laborpractice charges and to promote stability in bargaining relationships. Effectuationof that policy does not require an agreement to exchange recognition for withdrawalof charges, or vice versa. If relationship were required it would be enough, in myview, that (as was the situation here) the charges be withdrawnin connectionwiththe recognition.Evidence which the Respondent would offer to establish that the recognition wasnot in fact part of a settlement of the charges is therefore not material.However, even if it were ordinarily material, such evidence would not be receiv-able at this stage of the proceedings, for the reason that it is not newly discoveredor previously unavailable. The circumstances of the recognition were an issue inthe representation hearing. The Union's contention that the agreement for recogni-tion upon a showing of majority was "part of an overall settlement which resultedinwithdrawal of the charges," was clearly stated at that hearing.8 The Union pre-sented evidence to that effect. The Respondent offered none. The evidence whichthe Respondent now tenders as material on that issue was available at that time.7 InKeller Plasticsthe Board found four types of situations in which bargaining statusshould be protected for a reasonable period of time: (1) Board certifications; (2) Boardorders; (3) settlement agreements;and(4) voluntary recognition on a valid showing ofmajority. The Board's decision does not suggest any distinction between a Board-approvedsettlement and a private settlement in this regard.Thus settlement situations and vol-untary recognition situations are separate and independent categories.8 Transcript of hearing,Montgomery Ward and Vincent Fragasso,Case 13-RD-673,page 14. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's brief to the Regional Director after the hearing specifically averredthat the Respondent's representative agreed to recognition of the Union on a card-check, "if the union would drop its, unfair labor practice charges" (page 2); a posi-tion reiterated in the Union's later brief to the Board. (Page 2.)Therefore, apart from the question of its materiality, the evidence which theRespondent would now adduce with respect to the nonexistence of the assertedreciprocal agreement is inadmissible because not offered in the representation pro-ceeding, despite full knowledge at that time of its existence and of the issue onwhich it bears.The Respondent's Good FaithThe Respondent also contends that it is entitled to a hearing on the question ofwhether its refusal to continue recognition was in "bad faith"-an issue not litigatedor decided in the representation proceeding. The burden is on the General Counselto establish that the Respondent refused to bargain in good faith within the mean-ing of the statute. The facts establish such a refusal here. The Respondent hasadmitted the allegations of the complaint to the effect that it has refused to bar-gain "to date," and "particularly on or about June 24, 1966." This was after theissuance of the Board's decision in the representation case on June 16. In the cir-cumstances perhaps a refusal to bargain with the Union during the period betweenthe filing of the decertification petition and the Board's decision might have been ingood faith-an issue not necessary to resolve. However, after the Board's dismissalof that petition, the Respondent could no longer have had any good-faith doubt asto the Union's representative status. Having knowledge of the Board's decision, theRespondent's admitted refusal to accord the Union the requisite recognition and tobargain with it was in violation of the Act, regardless of the Respondent's perhapsgenuine belief as to legal correctness of its action. A finding that a "refusal to bar-gain was based upon a desire to dissipate a union majority" (Respondent's Responsep. 6), is not an essential premise to a finding of violation of Section 8(a) (5) in arefusal to recognize a union, where there is a current Board determination of theunion's representative status. Respondent's admissions thus leave no relevant issueto be litigated in this respect.9"Retroactive" Application ofKeller PlasticsAs further ground for the need of another hearing, the Respondent asserts thattheKeller Plasticsdecision represented a change in the law, and that it would be"manifestly unjust to deprive the Respondent of its day in court on the basis of aretroactive application ofKeller Plastics."(Response, p. 5.) The Respondent hasnot indicated whether it would present any evidence at a hearing in this connection,and if so what evidence.The Respondent's position cannot be sustained. It has been seen that prior to theissuance of theKeller Plasticsdecision, the Union argued that governing Boardprecedent embodied the principle of law subsequently stated inKeller.The Respondent was thus made aware in the representation proceeding of theprecise legal point on which it now apparently wishes to present matter in rebuttal.If,as the Respondent suggests, it refrained from proffering such material at thathearing, "based upon its understanding of the then extant law" (Response, p. 5),thiswas a matter of the Respondent's choice, and at its risk. A failure to submitSeeCone Brothers Contracting Co v N L IZ B ,235 F 2d 37. 41-42 (C A 5), in whichthe court said :Since the Employer, deeming the certification invalid, declined altogether to bargainin good faith, this ultimate rejection by us of the claim of invalidity of the certifica-tion, automatically affirms the Board's basic finding of a violation and requires en-forcement of the affirmative order to bargain.The refusal to bargain was asserted in the genuine belief that the election wasinvalid, but, as we have held, this mistaken belief does not, cannot, excuse the Em-ployer from the consequences of this basic violation of the ActttLi!bThe unfair labor practice was the outright, final refusal to bargain under the genuine,though mistaken, idea that this was [the Employer's] legal right This was a cal-culated risk which it took apparently with full consciousness of the consequences ifitwere wrong. MONTGOMERY WARD &, CO.301matter bearing on clearly stated issues, in reliance upon the belief that the under-lying legal principles urged are unsupported by or contrary to governing precedent,isnot a ground for later reopening of the hearing in order to present such matterif the judgment turns out to be adverse.But even if it were adequate ground, theRespondent has not indicated what,ifany, evidence or other material it wouldadduce in this regard at another hearing beyond what it has already offered asdescribed above.Other DefensesThe remainder of the Respondent's response to the Motion for Summary Judg-ment is devoted to argument to the effect thatKeller Plasticsisdistinguishablefrom the instant case. Those are observations to be directed to the Board, whoserepresentation decision indicates that it deemedKellerapplicable.ConclusionIt is thus seen that all material issues have been decided by the Board, or areadmitted.There are therefore no matters requiring a hearing before a Trial Exam-iner.Accordingly the General Counsel'sMotion for Summary Judgment is granted.On the basis of the pleadings and the above conclusions I make the followingfurther:FINDINGS1.JURISDICTION AND LABOR ORGANIZATIONIt is admitted in the answer,and therefore found,(1) that the Respondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act; and(2) that the Union is a labor organization within the meaning of the Act.II.THE APPROPRIATE BARGAINING UNITIt is alleged in the complaint and admitted in the answer, and therefore found,that all employees of the Respondent,employed at its auto service station locatedat 77 Old Orchard Road,Skokie, Illinois, excluding the manager,assistantmanager,sales people,guards, professional and supervisory employees as defined in the Act,constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.10M. THE UNION'S REPRESENTATIVE STATUSOn the basis of the findings heretofore made,it is found that on or about Febru-ary 10, 1966,a majority of the employees of the Respondent in the appropriateunit designated and selected the Union as their representative for the purposes ofcollective bargaining with the Respondent.At all times since February 10, 1966, theUnionhas continued to be the collective-bargaining representative of suchemployees.IV.THE REQUEST TO BARGAIN AND THE REFUSALIn further accord with allegations of the complaint admitted in the answer, itis found that(1) on or about June 22, 1966,and continuing to date the Unionhas requested and is requesting the Respondent to bargain collectively as the exclu-sive representative of employees in the appropriate unit; (2)since on or aboutFebruary 14,1966,and continuing to date, particularly on or about June 24, 1966,the Respondent has failed and refused,and continues to fail and refuse,to bargaincollectivelywith theUnion as the exclusive representative of the employees in theappropriate unit..By thus refusing to bargain the Respondent has interfered with,restrained, andcoerced employees in the exercise of rights guaranteed in Section7 of the Act,thereby engaging in unfair labor practices affecting commerce within the meaningof Sections 8(a)(1) and(5) and 2(6) and(7) of the Act.io There is some difference in language between the unit described in the complaint andthat described in the Recognition Agreement However,they appear to be the same incontent The complaint,the answer,and the arguments made by the parties on the Motionfor Summary Judgment assume that the two units are the same. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings and conclusions I recommend that theBoard issue the following:ORDERMontgomeryWard & Company,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywith TruckDrivers,OilDrivers,FillingStation and PlatformWorkers, Local 705,I.B. of T.,as the exclusive bargainingrepresentative of the employees in the appropriate bargaining unit.(b) In any likeor relatedmanner interferingwith, restraining, or coercingemployees in the exercise of rights guaranteed in Section7 of the Act.2.Take the followingaffirmativeactionwhichisnecessary to effectuate thepolicies ofthe Act:(a) Bargaincollectivelywith Truck Drivers, Oil Drivers,Filling Station andPlatformWorkers, Local 705,I.B.ofT., as theexclusive representative of theemployees in the appropriate unit and,if an understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at its auto service station locatedat 77 Old OrchardRoad, Skokie,Illinois, copiesof the attachednoticemarked"Appendix."11Copies of said notice,to be furnishedby theRegional Director for Region 13, after being duly signed bytheRespondent'sauthorized representative,shallbeposted bytheRespondentimmediately upon receiptthereof,and be maintainedby it forat least 60 consecutivedaysthereafter,in conspicuous places,including all places where notices to employ-ees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced, or covered by.any other material.(c)Notify theRegionalDirector for Region 13, in writing,within 20 daysfrom the date of receipt of this Decision, what steps the Respondent has taken tocomply herewith.12"In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"Recommended Order of a TrialExaminer" In the notice. In the further event that the Board'sOrder is enforced by adecree of a United States Court of Appeals,the words"a Decree of the United States Courtof Appeals Enforcing an Order" shall be substituted for the words"a Decision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shallbe modified to read : "Notify the Regional Director for Region 13, in writing,within 10 daysfrom the date of receipt of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer ofthe National LaborRelations Board, and in order to effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOTrefuse to bargain collectivelywith TruckDrivers, OR Drivers,Filling Stationand Platform Workers, Local 705,I.B. of T.,as the exclusivecollective-bargaining representative of all our employees in the appropriatebargaining unit described below:All employeesat our auto service station locatedat 77 Old OrchardRoad, Skokie,Illinois,excluding the manager,assistantmanager, salespeople, guards,professional and supervisory employees as defined in theNational Labor Relations Act.WE WILL NOTin any like or related manner interfere with, restrain, orcoerce any of our employees in the exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act. .WE WILL bargain collectively with the said TruckDriversUnion as theexclusivecollective-bargaining representative of the appropriate unit and, ifan understanding is reached,embody suchunderstanding in a signedagreement. SYLGAB STEEL & WIRE CORP.303All our employeesare free to join, assist,or support the said Truck DriversUnion or any other labororganization.MONTGOMERY WARD & COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois60604, Telephone 828-7570.Sylgab Steel&Wire Corp.andTruck Drivers Local Union No.807, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America.Case 29-CA1-191.Decen2-ber 01, 1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissalas to them. Thereafter the General Counsel filed exceptions and asupporting brief.' The Respondent filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions and briefs, and theentire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, as modifiedherein.1.The Trial Examiner found, and we agree, that Respondent bythe conduct of its foreman, J. Gimmi, and statements of its president,'A letter adoptingand relying upon the exceptionsand brief of the General Counselwas filed bythe Charging Party.162 NLRB No. 30.